Citation Nr: 0932385	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hearing loss, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1956 to June 
1957 and from April 1958 to April 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Buffalo, New York Department of Veterans' Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran died on July [redacted], 2004 of respiratory failure, 
due to, or as a consequence of lung cancer and chronic 
obstructive pulmonary disease.

3.  At the time of the Veteran's death in July 2004, he had a 
claim pending for entitlement to service connection for 
hearing loss.

4.  The Appellant filed her claim for accrued benefits in 
September 2004.  At the time of the Veteran's death, service 
connection was not in effect for any disabilities.

5.  The competent and probative medical evidence of record 
reflects that the Veteran's hearing loss did not originate in 
service, was not aggravated by active service and was not 
related to any incident during active service.




CONCLUSION OF LAW

The criteria for service connection for hearing loss, for 
accrued benefits purposes, are not met. 38 C.F.R. §§ 1113, 
1116, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Appellant was provided notice of the VCAA in March 2005 
with respect to accrued benefits.  The VCAA letter indicated 
the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Appellant and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the Appellant on these latter two 
elements, however, the Board finds no prejudice to the 
Appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this regard, as the Board concludes below that the 
preponderance of evidence is against the Appellant's claim of 
service connection for hearing loss, for accrued benefits 
purposes, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Specific to the accrued benefits claims, as will be explained 
in more detail below, adjudication of a claim for accrued 
benefits purposes is essentially a legal determination, and 
the evidentiary requirements differ somewhat from claims for 
other types of compensation.  In claims for accrued benefits, 
only the evidence that is of record at the time of the 
Veteran's death is considered, with the exception of any 
evidence necessary to complete the application, and VA or 
service records that have not been associated with the file 
because the latter records are considered, constructively, to 
already be a part of the record.  See Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993); see also 38 C.F.R. § 3.1000(d)(4).  
In this appeal, the March 2005 letter informed the Appellant 
of VA's responsibility to obtain outstanding VA records, and 
the Board finds that there is no outstanding duty to notify 
or assist owed the Appellant in connection with these claims.

The Board acknowledges that the Appellant was not provided 
notice specific to the claims for service connection for 
hearing loss, for accrued benefits purposes.  However, the 
Board finds that the appellant is not prejudiced by the 
omission of such notice.  As noted above, the Appellant has 
demonstrated an awareness of what is needed to substantiate a 
claim for service connection.  See May 2005 statement from 
appellant demonstrating her acknowledged awareness of what is 
needed to substantiate a claim for service connection.  See 
also Dalton, 21 Vet. App. at 30-31. Consequently, any error 
in this regard was "cured by actual knowledge on the part of 
the claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports and lay statements from the Veteran, a 
fellow service member who served with the Veteran, the 
Appellant and her representative.  As regards the claims for 
accrued benefits, the Board reiterates that, except for any 
VA or service records that have not been associated with the 
file, only the evidence that is of record at the time of the 
Veteran's death can be considered, and neither the Appellant 
nor her representative has identified any outstanding VA or 
service records pertinent to the claims.

There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Appellant and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows:  (1) Upon the death of a 
veteran to the living person first listed as follows: (i) his 
or her spouse; (ii) his or her children (in equal shares); 
(iii) his or her dependent parents (in equal shares) or the 
surviving parent.  (2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the veteran's children.  
(3) Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation.  (4) In all other 
cases, only so much of the accrued benefit may be paid as may 
be necessary to reimburse the person who bore the expense of 
last sickness or burial of the veteran.  See 38 C.F.R. § 
3.1000(a).

At the time of the Veteran's death, he had a claim pending 
for service connection for hearing loss.  For accrued 
benefits purposes, the Appellant takes her husband's 
remaining claim as it stands at the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the death of the veteran.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In this case, the Appellant filed a 
claim in September 2004, clearly within one year of the 
Veteran's death in July 2004.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection will also be presumed 
for certain chronic diseases, including hearing loss, if 
manifested to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Considering the claim for service connection for hearing 
loss, for accrued benefits purposes, in light of the record 
and the governing legal authority, the Board finds that the 
claim must be denied on the basis of the lack of competent 
evidence of a nexus between the post service hearing loss and 
service.

In various statements, the Veteran and a buddy who served 
with the Veteran in Germany, reported that in March 1960, the 
Veteran was involved in a training accident wherein a machine 
gun jammed and misfired with a very loud explosion, thereby 
exposing the Veteran to acoustic trauma, powder burns and 
shrapnel wounds to the head, face and neck.  

Service treatment records are absent of any findings of ear 
problems or hearing problems, including as due to noise 
exposure.  Upon separation from service, the Veteran did not 
report any hearing problems or any ear problems.  In fact, he 
denied any "ear, nose or throat trouble."  He did report 
being involved in an automobile accident and sustaining a 
head injury.  The March 1961 separation examination reflects 
that the Veteran's hearing was 15 out of 15 on the whisper 
voice test and no findings of hearing problems or noise 
exposure were noted.  Clinical evaluations of the "head, 
face, neck, and scalp" and "mouth and throat" were normal.  
The only defect noted was pes planus.

Private medical records from July 1990 reflect that the 
Veteran underwent an audiology evaluation and was 
subsequently diagnosed with sensorineural hearing loss.  

VA outpatient treatment records from November 1998 to 
September 2002 reflect that the Veteran was treated for 
sensorineural hearing loss for which he used hearing aids.  

In a February 1999 VA outpatient treatment report, the 
Veteran reported a long history of hearing loss and an injury 
in service where he was exposed to a loud blast.  The VA 
physician noted that, as the Veteran reported having no 
hearing for three days, he had what sounded like a cochlear 
concussion.  The Veteran also reported progressive worsening 
of his hearing for many years, the right being worse than the 
left.

In a November 1999 VA outpatient treatment report, the 
Veteran reported a history of loud noise exposure during a 
loud blast injury.  The VA physician noted that this may have 
perforated the Veteran's tympanic membrane at that time.  The 
Veteran was diagnosed with noise-induced hearing loss from a 
loud blast exposure.

In September 2003, the Board remanded the claim for service 
connection for bilateral hearing loss to determine the 
etiology of the post service bilateral hearing loss.  
Unfortunately, the Veteran died before he could be examined.

After a careful review of the evidence of record at the time 
of the Veteran's death, the Board has determined that the 
preponderance of the evidence is against the Appellant's 
claim for service connection for hearing loss, for accrued 
benefits purposes.  The reasons follow.

While the Veteran is competent to report the "explosion" in 
service during a field exercise in March 1960, and he has 
provided a buddy statement (the same person submitted two 
statements) to corroborate this story, the Board has accorded 
these statements no probative value.  Specifically, the 
records created in service in close proximity to the time 
period involved fail to substantiate that an explosion 
occurred.  The Veteran contended that he sustained powder 
burns to the face and shrapnel wounds to the head, face, and 
neck.  However, approximately one year later at separation, 
he failed to report such a serious incident on the report of 
medical history.  In fact, in that document, the Veteran 
specifically denied any past history of "ear, nose or throat 
trouble."  This completely contradicts the statements he 
made in connection with his claim for service connection, 
which is why the Board accords the Veteran's post service 
statements no probative value.  Statements made 
contemporaneously with the incident in question are 
substantially more credible than statements made decades 
later in connection with a claim for monetary benefits.

Additionally supporting the Board's finding that the 
allegation of an explosion has no probative value is that the 
Veteran had the wherewithal to report an automobile accident 
he had during service on the report of medical history, but 
somehow he failed to report the explosion that caused him 
shrapnel wounds to his head, face, and neck.  The Veteran's 
buddy pointed out that the Veteran was "fortunate to have 
survived."  Stated differently, based upon their description 
of the incident, it was very serious.  The lack of any report 
of this incident on the report of medical history completed 
by the Veteran in close proximity to the "explosion" leads 
the Board to believe that the explosion did not occur.  
Further, the separation examination showed normal clinical 
evaluation of the Veteran's head, face, neck, and scalp.  Had 
the Veteran sustained the shrapnel wounds he claimed he did 
to his face and neck, the Board finds that such would have 
been shown on the separation examination (i.e., scars where 
the shrapnel hit).  

Thus, the Board has concluded that the explosion the Veteran 
and his buddy described occurred in service did not, in fact, 
occur.  Accordingly, the Board rejects any medical opinion 
based upon that history.  See Black v. Brown, 5 Vet. App. 177 
(1993) (Board is not bound to accept medical opinions based 
on history supplied by veteran, where history is unsupported 
or based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
This would apply to the February 1999 and November 1999 VA 
treatment records.

The first medical evidence of record of bilateral hearing 
loss is reflected in the July 1990 private audiology 
evaluation-almost 30 years after the Veteran's discharge 
from service.  Thus, there is no competent evidence of 
sensorineural hearing loss manifesting to a compensable 
degree within one year following discharge from service or 
for many years thereafter.  The length of time between the 
Veteran's service and the first showing of hearing loss is 
evidence against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Lastly, there is no competent evidence of a nexus 
between the post service hearing loss and service that is 
based upon a credible in-service incident.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
Appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hearing loss, for accrued benefits 
purposes, is denied.



____________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


